DETAILED ACTION
Remarks
Applicant presents a communication dated 16 March 2021 responsive to the 17 December 2020 non-final rejection (the “Previous Action”).
With the communication, Applicant amends claims 1-7, 9-11, 16 and 18-21.
Claims 1-21 remain pending in this application and have been fully considered by the examiner. Claims 1, 10 and 19 are the independent claims.
Any unpersuasive arguments are addressed in the Response to Arguments section (“Response to Arguments”) below. Any new ground(s) of rejection set forth herein were necessitated by Applicant’s amendments. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Response to Arguments
7.	Applicant argues with respect to claims 1, 10 and 19 that Como does not teach “publishing, by the publishing software executing on the computing device, the custom mobile device app to the app store based on at least the selected distribution model.” (Remarks, p. 12 par. 4).
	Examiner respectfully disagrees as set forth below. Applicant presents little more than a conclusion to the contrary.
	Applicant’s arguments with respect to the dependent claims by virtue of their dependence from claims 1, 10 or 19 are unpersuasive for the same reasons.
	Applicant’s remaining arguments are moot in view of the withdrawn rejections or new ground(s) of rejection below, necessitated by Applicant’s amendments.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (here a “computing device) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
The providing, by a computing device, a publishing software…” in claim 1;
The “receiving, by the computing device…metadata…” in claim 1;
The “detecting, by the computing device, a selection…” in claim 1;
The “displaying, by the computing device…” in claim 1;
The “collecting, by the computing device, configuration information…” in claim 1; 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
The objection to claim 1 set forth in the Previous Action referred to claim 1 in error and is withdrawn.
Claim 8 is objected to for the following informalities:
“[T]he configuration information comprise” appears to be a typographical error that should perhaps read –the configuration information comprises- instead.
Claim Rejections - 35 USC § 112
The § 112 rejections set forth in the Previous Action are withdrawn in view of Applicant’s amendments.
The following is a quotation of 35 U.S.C. 112(b):




The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 1, the claim refers to “the” publishing software executing on the computing device at p. 3 line 4. There is insufficient antecedent basis for this limitation in the claims and it is unclear whether p. 3 line 4 is further limiting the previously recited publishing software or whether some other method step is supposed to inherently include executing that software. For the purposes of examination, line 2 of claim 1 will be interpreted as –executing- a publishing software instead of “providing” it.
As to claims 2-9, the claims are dependent on claim 1 but do not cure the deficiencies of that claim. Accordingly they are rejected for the same reasons. 
As to claim 10, the claim is indefinite for the same reasons as claim 1.
As to claims 11-18, the claims are dependent on claim 10 but do not cure the deficiencies of that claim. Accordingly they are rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 7, 9, 10, 16, 18, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Anonymous, “Submit Your App Via Como to the Apple App Store” (art already of record – hereinafter Como) in view of Momchilov et al. (US 2015/0319252) (art already of record – hereinafter Momchilov) in view of Jayanti et al. (US 2016/0085533) (art made of record – hereinafter Jayanti).

Note: Como is an archived webpage and therefore has no page number. Page numbers cited herein refer to the copy of Como in the file record. Note too that the original images of Como are missing from the archive.

As to claim 1, Como discloses a method, comprising: 
receiving, by the computing device, from entry via the GUI, metadata comprising an identification of a specific user community to be served by the mobile device app (e.g., Como, pp. 3-4, item 7 discloses click [i.e., via a GUI] more options and continue to enter your app info [including a field for] “The countries in which your app will be available” [the people in those countries being a specific user community]; p. 5 iPhone screenshots: screenshots of your app on a mobile display [i.e., the app is a mobile device app])
detecting, by the computing device, a selection of a selected distribution model for the custom mobile device app for the specific user community, wherein the selected distribution model defines a configuration for publishing the mobile device app, the configuration identifying an entity having access publish or manage the app, and identifying an electronic application storefront (app store) where the app is to be published; (e.g., Como, p. 2 item 3 discloses from the App Store tab, click Submit for Me [i.e., the Apple App store, note from the “Submit Your App via Como to the Google Play Store” reference of record that submission to that storefront is done via another tab]; p. 2 item 4 discloses enter your Apple developer account details Apple ID email address and password [i.e., the developer associated with the ID being an entity having access to publish and manage the app. The selection of the Apple App store, Apple ID and password are the configuration])
displaying, by the computing device and in response to detecting the selection of the selected distribution model, a first set of input fields or a second set of input fields respectively based on a determination that a first distribution model or a second distribution model has been selected wherein the second set of input fields and the first set of input fields are not identical and wherein the second distribution model is different from the first distribution model (e.g., Como, pp. 3-4 item 7 discloses click more options and continue to enter you app info: [see the listing of Fields and note that these fields are different from those corresponding to publication to the Google Play Store (i.e., a different distribution model. See the “Submit Your App via Como to the Google Play Store” reference of record). Note too that while the fields are not explicitly disclosed as being displayed, the implication is that they are because the user is interacting with a GUI. To the extent they are not it would have been obvious to display the fields in for the user to enter the info using the GUI he or she is already interacting with])
collecting, by the computing device, configuration information via the first set of input fields or the second set of input fields based on the selected distribution model; (e.g., Como, pp. 3-4 item 7 discloses continue to enter your app info: [see the list of fields])
publishing, by the publishing software executing on the computing device, the mobile device app to the app store based at least on the selected distribution model, wherein the mobile device app is accessible from the app store for installation on a mobile device according to the selected distribution model (e.g., Como, pp. 3-4 item 7 discloses continue to enter your app info: App name, the name of your app as it will appear [be published] on the Apple App Store [i.e., Apps appearing in the App store being available for installation on a device, according to the distribution model because the submission process includes such a model, see above, the publishing software being at least the interface being interacted with by the use]).
Como does not explicitly disclose providing, by a computing device, a publishing software having a graphical user interface (GUI) that enables selection of a template for creating a custom mobile device application (app), wherein the template provides a pre-configured format for the publishing software to pre-configure the custom mobile device app; the custom mobile device app; detecting, by the computing device, a selection of a selected distribution model from a list of distribution models via the GUI; or creating by the publishing software executing on the computing device, the mobile device app based on at least the metadata and the configuration information.
However, in an analogous art, Momchilov discloses:
providing, by a computing device, publishing software having a graphical user interface (GUI) that enables selection of a template for creating a custom mobile device application (app), (e.g., Momchilov, par. [0139] discloses a user may interact with a software wizard 902 [GUI] to select a template application; par. [0122] discloses mobile application code 901 may correspond to a template application, such as a configurable stub application designed wherein the template provides a pre-configured format for the publishing software to pre-configure the custom mobile device app; (e.g., Momchilov, par. [0143] discloses a template application may include basic functionality but not the specific content or configuration desired by users; par. [0139] discloses a user may interact with a software wizard 902 [GUI] to select a template application; par. [0123] discloses a service 902 containing the functionality to update or convert a mobile template software application to a customized mobile application may be integrated into the publishing flows of template mobile applications) and
the custom mobile device app (see immediately above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Como, which discloses an application, by incorporating publishing software having a GUI that enables selection of a template for creating a custom mobile device application and providing a pre-configured format to pre-configure the custom mobile app, wherein the template provides a pre-configured format for the custom mobile device app, as taught by Momchilov, as Momchilov would provide a means of reusing preexisting basic application functionality. (See Momchilov, par. [0143]).
Further, in an analogous art, Jayanti discloses:
detecting, by the computing device, a selection of a selected distribution model from a list of distribution models via the GUI; (e.g., Jayanti, Figs. 3-5 and associated text, par. [0050] discloses graphical user interface may include a first use element 302 in a first tab and a second element 304 in a second tab [one element listed right after another, see figure]. In an 
creating by the software executing on the computing device, the mobile device app based on at least the metadata and the configuration information (e.g., Jayanti, par. [0051] discloses in Fig. 4, a user may provide information related to a first set of entries for an App Store® location of the application. This information [configuration information] may include the particular distribution location, an application identifier and a minimum OS version of the application; par. [0047] discloses as noted above an as further illustrated in Figs. 3 and 4, a logical application may be generated as a result of a user’s interaction with user interface 114; par. [0027] discloses an entitlement [metadata] may be a privilege that governs a user’s access to a set of applications. In some embodiments the set of entitlements may be expressed as a set of policies [metadata] in the logical application).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the publishing software of Como/Momchilov, which discloses an application, by incorporating detecting, by the computing device, a selection of a selected distribution model from a list of distribution models via the GUI and creating by the software executing on the computing device, the mobile device app based on at least the metadata and the configuration information, as taught by Jayanti, as Jayanti would provide the advantages of a means for a user to access a distribution model tab as suggested by Como (see 

As to claim 7, Como/Momchilov/Jayanti the method of claim 1 (see rejection of claim 1 above), Como further wherein the selected distribution model parameters comprise an app store ID, an app store account name, and a service account token  (e.g., Como, p. 2 item 3 disclose from the App Store tab [i.e., “App Store” identifying the Apple App store as opposed to the Google Play Store (see above)], click Submit for Me; p. 2 item 4 discloses enter your Apple developer account details Apple ID email address [account name] and password [token]; p. 3 item 6 discloses Enter your App info [including] your company or organization name [also an app store ID, because entering this info is part of an app store submission]).
Como does not explicitly disclose wherein the selected distribution model parameters comprise push notification server parameters.
However, in an analogous art, Momchilov discloses:
wherein the parameters comprise push notification server parameters (e.g., Momchilov par. [0147] discloses enterprise policies [distribution model parameters] may be used to push applications to users or devices; par. [0115] discloses the client agent may be launched in response to push notification issued by the server [necessarily based on parameters])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the distribution model parameters of Como to include push notification server parameters, as taught by Momchilov, as Momchilov would provide the advantage of a means of pushing applications to users or launching the applications from a server. (See Momchilov, pars. [0147] and [0115]).

As to claim 9, Como/Momchilov/Jayanti discloses the method of claim 1 (see rejection of claim 1 above), but Como does not explicitly disclose further comprising: enabling, by the computing device, on-demand modifications to the selected distribution model parameters or the configuration information, for creation of an updated or new custom mobile device app. 
However, in an analogous art, Momchilov discloses further comprising: 
enabling, by the computing device, on-demand modifications to the selected distribution model parameters or the configuration information, for creation of an updated or new custom mobile device app (e.g., Momchilov, par. [0149] discloses the customized application may be retrieved, after which the application may be modified based on the second set of customization parameters; par. [0151] discloses the first and second customization parameters may overlap, such that the first customization may set certain aspects which then may be changed or overwritten for the second customization).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the configuration information of Como, by incorporating enabling on demand modifications of the information, as taught by Momchilov, as Momchilov would provide the advantage of a means of further customizing for a specific user, device or enrollment session. (See Momchilov, par. [0151]).

As to claim 10, it is a system claim having substantially the same limitations as claim 1 and those limitations are taught by or obvious in view of the cited references for reasons set forth above with respect to claim 1. Further limitations, taught by Como, include: 
a memory; (Como generally describes a user’s interaction with a computer program, which would require the memory) and
	at least one processor coupled to the memory, (Again, Como’s description of an executing computer program would require the memory, as well as a processor coupled to it) wherein the at least one processor is to (see rejection of claim 1 above).

As to claim 16, it is a system claim having substantially the same limitations as claim 7 and those limitations are taught by or obvious in view of the cited references for same reasons.

As to claim 18, it is a system claim having substantially the same limitations as claim 9 and those limitations are taught by or obvious in view of the cited references for same reasons.

As to claim 19, it is a computer-readable device claim having substantially the same limitations as claim 1 and those limitations are taught by or obvious in view of the cited references for reasons set forth above with respect to claim 1. Further limitations, taught by Como, include:
a non-transitory tangible computer-readable device having instructions stored thereon that, when executed by a computing device, cause the computing device to perform operations (Como is generally directed to an executed computer program and the execution of that program would necessarily include a non-transitory tangible computer-readable device having instructions executed by a computing device) comprising: (see rejection of claim 1 above).


As to claim 21, it is a system claim having substantially the same limitations as claim 9 and those limitations are taught by or obvious in view of the cited references for same reasons.

Claims 2-6, 11-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Como (“Submit Your App Via Como to the Apple App Store”) in view of Momchilov (US 2015/0319252) in view of Jayanti (US 2016/0085533) in further view of Pereira et al. (US 2013/0346268) (art already of record – hereinafter Pereira). 

As to claim 2, Como/Momchilov/Jayanti discloses the method of claim 1 (see rejection of claim 1 above), and the custom mobile device app (see rejection of claim 1 above) but Como does not explicitly disclose wherein the creating of the custom mobile device app is performed as a result of GUI operations and the entry of the metadata and the additional metadata and the mobile device app and the specific user community are both controlled by a customer relationship management system client.
However, in an analogous art, Jyanti discloses:
wherein the creating of the custom mobile device app is performed as a result of GUI operations and the entry of the metadata and the configuration information (e.g., Jayanti, par. [0051] discloses in Fig. 4, a user may provide information related to a first set of entries for an App Store® location of the application. This information [configuration information] may include the particular distribution location, an application identifier and a minimum OS version of the application; par. [0047] discloses as noted above an as further illustrated in Figs. 3 and 4, a logical application may be generated as a result of a user’s 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the configuration and metadata of a custom mobile device app taught by Como/Momchilov by creating the mobile device app based on at least the metadata and the configuration information, as taught by Jayanti, as Jayanti would provide the advantage of a means of easing application distribution. (See Jayanti, par. [0005]).
Further, in analogous art, Pereira discloses:
the mobile device app and the specific user community are both controlled by a customer relationship management system client (e.g., Pereira par. [0025] discloses administrator device 106 is a computing device and provides an interface 108 that enables an individual to define at least one policy 110. Such a framework generally allows for the organization to manage applications installed on the user device; par. [0069] discloses applications listed within interface 108 may be selected. For example, administrator may select the mobile application and places this application within the “Filtered Apps” listing. Placement of the application to the “Filtered Apps” listing at least temporarily prevents “Broten, Neal” from downloading and installing this mobile application).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the specific user community and custom mobile device app of Como/Momchilov such that the specific user community and app are controlled by a CRM client, as taught by Periera, as Pereira would provide the advantage of a means for an 
 
As to claim 3, Como/Momchilov/Jayanti discloses the method of claim 1 (see rejection of claim 1 above), and further discloses the selected distribution model (see rejection of claim 1 above) but does not explicitly disclose wherein the distribution model is delegated public and enables management of the custom mobile device app by a customer relationship management (CRM) system client and installation of the custom mobile device app on a public app store.
However, in an analogous art, Pereira discloses:
 wherein the distribution model is delegated public and enables management of the custom mobile device app by a customer relationship management (CRM) system client (e.g., Pereira, par. [0025] discloses administrator device 106 is also a computing device [customer relationship management system client], and provides an interface 108 that enables an individual (e.g., an IT administrator) to define at least one policy; par. [0027] discloses placement of the mobile application 112 to the public pane [of interface 108, see figure 1] designates the mobile application 112 as a publicly available mobile application [i.e., the administrator is using the administrator device (CRM client) to manage the mobile application (custom app)]) and installation of the custom mobile device app on a public app store (e.g., Pereira, par. [0072] discloses the upload control 408 may be used by the IT administrator to provide one or more mobile applications to the marketplace server [uploading the app being installing]; par. [0008] discloses such application may have been uploaded by the administrator just like public applications are uploaded, but with the administrator marking them as private).


As to claim 4, Como/Momchilov/Jayanti discloses the method of claim 1 (see rejection of claim 1 above), and further discloses the selected distribution model (see rejection of claim 1 above) but does not explicitly disclose wherein the distribution model is delegated private and enables management of the custom mobile device app by a customer relationship management system client  and installation of the custom mobile device app on a private app store.
	However in an analogous art, Pereira discloses:
wherein the distribution model is delegated private and enables management of the custom mobile device app by a customer relationship management system client (e.g., Pereira, par. [0025] discloses administrator device 106 is also a computing device [customer relationship management system client], and provides an interface 108 that enables an individual (e.g., an IT administrator) to define at least one policy; par. [0028] discloses placement of the mobile application 112 to the private pane 118. In such instance, the mobile application 112 is designated as a privately-available mobile application [i.e., the administrator is using the administrator device (CRM client) to manage the mobile application (custom app)]) and installation of the custom mobile device app on a private app store (e.g., Pereira, par. [0072] discloses the upload control 408 may be used by the IT administrator to provide one or more 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the selected distribution model of Como to include a delegated private distribution model that enables management of the custom device app by a CRM system client and installation on a private app store, as taught by Pereira, as Pereira would provide the advantage of a means limiting distribution to a particular business entity. (See Pereira, par. [0008]).

As to claim 5, Como/Momchilov/Jayanti discloses the method of claim 1 (see rejection of claim 1 above), and further discloses the selected distribution model (see rejection of claim 1 above) but does not explicitly disclose wherein the distribution model is managed public and enables management of the custom mobile device app by a customer relationship management (CRM) system provider and installation of the custom mobile device app on a public app store.
However, in an analogous art, Pereira discloses:
wherein the distribution model is managed public and enables management of the custom mobile device app by a customer relationship management (CRM) system provider (e.g., Pereira, par. [0025] discloses administrator device 106 is also a computing device [customer relationship management system client], and provides an interface 108 that enables an individual (e.g., an IT administrator) to define at least one policy; par. [0027] discloses placement of the mobile application 112 to the public pane [of interface 108, see figure 1] designates the mobile application 112 as a publicly available mobile application; par. [0027] and installation of the custom mobile device app on a public app store (e.g., Pereira, par. [0072] discloses the upload control 408 may be used by the IT administrator to provide one or more mobile applications to the marketplace server [uploading the app being installing]; par. [0008] discloses such application may have been uploaded by the administrator just like public applications are uploaded, but with the administrator marking them as private).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the selected distribution model of Como to include a managed public distribution model that enables management of the custom device app by a CRM system provider and installation on a public app store, as taught by Pereira, as Pereira would provide the advantage of a means of making apps available to any member of the public. (See Pereira, par. [0006]).

As to claim 6, Como/Momchilov/Jayanti discloses the method of claim 1 (see rejection of claim 1 above), and further discloses the selected distribution model (see rejection of claim 1 above) but does not explicitly disclose wherein the distribution model is managed private and enables management of the custom mobile device app by a customer relationship management (CRM) system provider and installation of the custom mobile device app on a private app store.
However, in analogous art, Pereira discloses:
wherein the distribution model is managed private and enables management of the custom mobile device app by a customer relationship management (CRM) system provider (e.g., Pereira, par. [0025] discloses administrator device 106 is also a computing device [customer relationship management system client], and provides an interface 108 that enables an individual (e.g., an IT administrator) to define at least one policy; par. [0028] discloses placement of the mobile application 112 to the private pane 118. In such instance, the mobile application 112 is designated as a privately-available mobile; claim 19 at least one of the plurality of applications is an application that is made accessible by the online application marketplace [i.e., the marketplace server (CRM system provider)] only to users determined to be associated with the particular business entity, and not to the general public [Making the applications only available to certain users is managing the application. So both the marketplace server and administrator device manage the application])) and installation of the custom mobile device app on a private app store (e.g., Pereira, par. [0072] discloses the upload control 408 may be used by the IT administrator to provide one or more mobile applications to the marketplace server [uploading the app being installing]; par. [0008] discloses such application may have been uploaded by the administrator just like public applications are uploaded, but with the administrator marking them as private).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the selected distribution model of Como to include a delegated private distribution model that enables management of the custom device app by a CRM system provider and installation on a private app store, as taught by Pereira, as Pereira would provide the advantage of a means limiting distribution to a particular business entity. (See Pereira, par. [0008]).

As to claim 11, it is a system claim having substantially the same limitations as claim 2 and those limitations are taught by or obvious in view of the cited references for same reasons.

As to claim 12, it is a system claim having substantially the same limitations as claim 3 and those limitations are taught by or obvious in view of the cited references for same reasons.

As to claim 13, it is a system claim having substantially the same limitations as claim 4 and those limitations are taught by or obvious in view of the cited references for same reasons.

As to claim 14, it is a system claim having substantially the same limitations as claim 5 5and those limitations are taught by or obvious in view of the cited references for same reasons.

As to claim 15, it is a system claim having substantially the same limitations as claim 6 and those limitations are taught by or obvious in view of the cited references for same reasons.

As to claim 20, it is a system claim having substantially the same limitations as claim 2 and those limitations are taught by or obvious in view of the cited references for same reasons.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Como (“Submit Your App Via Como to the Apple App Store”) in view of Momchilov (US 2015/0319252) in view of Jayanti (US 2016/0085533) in further view of Luan et al. (US 2016/0170712) (art already of record – hereinafter Luan).

As to claim 8, Como/Momchilov/Jayanti discloses the method of claim 1 (see rejection of claim 1 above), Como further discloses disclose wherein the configuration information comprise a custom app name, a unique app icon (e.g., Como, pp. 3-4 item 7 discloses continue to enter your app info: App name, Store icon).
Como does not explicitly disclose wherein the configuration information comprise a custom logo and selectable colors.
 However, in an analogous art, Momchilov discloses:
wherein the configuration information comprise selectable colors (e.g., Momchilov, par. [0148] discloses parameters may include a custom application name, an application icon, one or more user interface component specifications (e.g., window size and positioning, background color and themes, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the configuration information of Como, by incorporating selectable colors, as taught by Momchilov, as Momchilov would provide the advantage of a means of customizing this aspect of the look-and-feel of the application. (See Momchilov, par. [0148]). 
Further, in an analogous art, Luan discloses:
wherein the packaging parameters comprise a custom logo (e.g., Luan, par. [0082] discloses personalized APPS may be customized and the user may customize a LOGO; par. [0042] discloses the method for quickly packaging an android application).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Como, which discloses an app, by incorporating 

As to claim 17, it is a system claim having substantially the same limitations as claim 8 and those limitations are taught by or obvious in view of the cited references for same reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD AGUILERA whose telephone number is (571)270-5186.  The examiner can normally be reached on M-F 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/TODD AGUILERA/Primary Examiner, Art Unit 2196